For several years plaintiff did not pay the taxes on his home property in Lincoln Park, Wayne county, and at the tax sale for such delinquencies, there being no bidders, title vested in the State. At the subsequent so-called scavenger sale there were no bidders. Thereupon the property was appraised and put up for sale under the provisions of Act No. 155, § 8, Pub. Acts 1937, as amended by Act No. 244, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 3723-8, Stat. Ann. 1940 Cum. Supp. § 7.958), and defendants Mixter bid the appraised value and became the purchasers under land contract. *Page 191 
Plaintiff claims the property should have been put up at a second scavenger sale under which he would have right to match the highest bid and, therefore, he now has the right upon tender made to meet the bid of defendants Mixter, and in this original proceeding he seeks our writ of mandamus so directing the State land office board.
Decision turns upon construction to be given sections 7*
and 8 of the mentioned act. Section 7 is the so-called scavenger sale provision. It requires one offering but is silent as to re-offerings. Section 8 expresses the purpose of getting land held by defendant board back on the tax roll as speedily as possible and provides for an appraisal, after an ineffective scavenger sale offering, under rules by the board to carry out such purpose. The property was sold at public auction under section 8 to defendants Mixter. Within 30 days after such sale plaintiff sought to match the bid and offered tender but was not permitted to do so. Section 7 had served its purpose before section 8 entered its allotted field, and to carry over to section 8 the provisions of section 7 relative to matching bids may not be done. Under section 8 a private sale at the appraised value could have been made by the defendant board and, if so made, there could, of course, be no such thing as matching the sale price. It does not appear that the rules of the board have operated to the detriment of plaintiff upon the issue here involved.
The writ of mandamus is denied, with costs to defendants Mixter.
BOYLES, C.J., and CHANDLER, NORTH, STARR, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred.
* Act No. 155, § 7, Pub. Acts 1937, was amended by Act No. 244, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 3723-7, Stat. Ann. 1940 Cum. Supp. § 7.957). — REPORTER. *Page 192